ACCEPTED
                                                                                   01-15-00597-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             9/28/2015 12:00:00 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


                Cause No. 01-15-597-CV
                                       In The                     FILED IN
                                                           1st COURT OF APPEALS
                                   Court of Appeals            HOUSTON, TEXAS
                                                           9/28/2015 9:40:00 AM
                                         for the           CHRISTOPHER A. PRINE
                                                                   Clerk
                                First Appellate District
                                   Houston, Texas




LEVENT ULUSAL,
                                                            Appellant

V.

LENTZ ENGINEERING, L.C.
                                                            Appellee


           APPELLEE'S FIRST MOTION FOR
               EXTENSION OF TIME
                  TO FILE BRIEF
TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES LENTZ ENGINEERING, L.C., Appellee in the

above styled and numbered cause, and files this its MOTION FOR

EXTENSION OF TIME TO FILE APPELLEE'S BRIEF, and would

respectfully show unto the Court as follows:

      This is an appeal of Cause No. 201343934, styled Lentz Engineering,

L.C. v. Solidarity Contracting, LLC and Levent Ulusal, before the 129th

                                                                              1
District Court of Harris County, Texas.

      A default judgment was rendered on or about January 9, 2015. A

notice of appeal was filed with the trial court on July 7, 2015.

      Appellant filed his brief on or about September 16, 2015. Accordingly,

Appellant's Brief is due on October 16, 2015. Unfortunately, Appellant will

be unable to satisfied this deadline.

      As grounds thereof, Appellee has only recently retained Hon. Keith C.

Livesay to assist in its representation before this Court. Counsel Livesay was

not involved with this matter while it was before the trial court.      Thus,

significant time is required to review the record.

      Furthermore, Counsel Livesay has been and will be busy with the

following items:

            Cause No. 15-0580, styled Luis M. Singleterry v.
            Reynaldo Ortiz, Rolando L. Rios, Jose Garza and
            Martin Golando, before the Supreme Court of Texas:
            research re ability of Court of Appeals to disagree
            with every other court of appeals, and then claim
            holding is consistent with prior decisions; research re
            ability of appellate courts to ignore the applicable
            law; preparation of Motion for Rehearing of Petition
            for Review

            Cause No. 13-15-233-CV, styled Rocass L.L.C.,
            d/b/a Rocass Homes v. Nancy Zazueta, before the
            Court of Appeals for the Thirteenth Appellate
            District: research re necessity of proof of necessity
            and reasonableness of settlement before it can be
            considered as element of damages; preparation of
                                                                             2
Brief of Appellant

Cause No. C-0435-13-A, styled Richard Stubbs v.
City of Weslaco and Veronica Ramirez, before the
92nd District Court of Hidalgo County: preparation
of First Amended Plea in Intervention; preparation of
First Amended Motion for Summary Judgment;
conduct of settlement negotiations

Cause No. C-1690-15-J, styled DG & GG Invest-
ments LLC d/b/a Keystone Construction v. Adrian
Casas Zaragoza and Elida Rocio Alanis, before the
430th District Court of Hidalgo County: preparation
of Plaintiff's Motion to Compel Issuance of Citation

Cause No. C-3145-15-D, The Shoppes At Rio
Grande Valley, L.P., First Hartford Rio Grande
Valley, Inc. and First Hartford Realty Corporation v.
Simon Property Group (Texas), L.P., Simon
Property Group (Delaware), Inc., Golden Ring Mall
Company and Simon Property Group, Inc., before
the 206th District Court of Hidalgo County: research
re standing of parent corporation to obtain
declaratory judgment; preparation of Plaintiffs'
special exceptions to Defendants' Original Answer;
preparation of Plea in Intervention

Cause No. F-3221-15-D, styled In the Matter of the
Marriage of Martha Patricia Fuentes and Jose I.
Fuentes, before the 206th District Court of Hidalgo
County, Texas: conduct of settlement negotiations

Cause No. CL-13-2148-B, styled Rio Valley Main-
tenance d/b/a Electric Wiring and Repair v. First
Cash, Ltd. d/b/a First Cash Pawn, before County
Court at Law No. 2 of Hidalgo County: preparation
of Plaintiff's Motion for Partial Summary Judgment

Cause No. CL-15-2221-F, styled George I. Soto v.
Odyssey Primary Homecare, Inc., Richard R. Molina
                                                        3
              and David Torres, before County Court at Law No. 6
              of Hidalgo County, Texas: calculation of value of
              business; conduct of settlement negotiations

As a result of such workload, Counsel Livesay cannot complete the brief in

time.

        Appellee requests that the deadline to complete the brief be extended

thirty (30) days, i.e. until November 16, 2015.

        This motion is not for delay, but so that justice may be done.

        WHEREFORE, PREMISES CONSIDERED, LENTZ ENGINEER-

ING, L.C., Appellee in the above styled and numbered cause, respectfully

prays that the deadline to file Appellee's Brief be extended until November 16,

2015, and for all other and further relief, either at law or in equity, to which

Appellee shows itself justly entitled.

                                             Respectfully submitted,

                                             TIMOTHY R. PLOCH
                                             State Bar No. 16073280
                                             LINDA M. TALBOT
                                             State Bar No. 00788504
                                             TIMOTHY R. PLOCH, P.C.
                                             730 North Post Oak Rd., Suite 100
                                             Houston, Texas 77024
                                             (713) 862-4300
                                             (713) 862-7575 (Telecopier)
                                             lawplochstaff@flash.net




                                                                               4
                                           LIVESAY LAW OFFICE
                                           BRAZOS SUITES NO. 9
                                           517 Nolana
                                           McAllen, Texas 78504
                                           (956) 928-0149
                                           RGVAppellateLaw@yandex.com


                                           /s/ KEITH C. LIVESAY
                                           KEITH C. LIVESAY
                                           State Bar No. 12437100

                                           ATTORNEYS FOR APPELLEE,
                                           LENTZ ENGINEERING, L.C.


                 CERTIFICATE OF CONFERENCE

      I, KEITH C. LIVESAY, do hereby certify that I was unable to contact

Counsel for Appellant, Daniel Kistler, concerning the disposition of this

motion because of the date and time this motion is being filed.


                                                 /s/ KEITH C. LIVESAY
                                                 KEITH C. LIVESAY


                     CERTIFICATE OF SERVICE

      I, KEITH C. LIVESAY, do hereby certify that I have caused to be

delivered by certified mail, regular mail, fax delivery, and/or electronic

delivery, a true and correct copy of the above and foregoing document to




                                                                         5
Appellant's Counsel of Record, Daniel Kistler, 17041 El Camino Real, Suite

204, Houston, Texas 77058 on this the 26th day of September, 2015.


                                               /s/ KEITH C. LIVESAY
                                               KEITH C. LIVESAY




                                                                         6